PER CURIAM.
Petitioner seeks writs of mandamus to compel approval of its applications for designation as a cardiac care provider and as a cleft lip/palate clinic and craniofacial center for the Children’s Medical Services Network. Respondent failed to comply with the time requirements of section 120.60(1), Florida Statutes. We have considered respondent’s arguments, including a contention that such designations are not “licenses” as defined in section 120.52(9), and find them to be without merit.
We grant the petitions and direct respondent to approve the applications. Florida Academy of Cosmetic Surgery, Inc. v. State, Department of Health, Board of Medicine, 771 So.2d 602 (Fla. 1st DCA 2000).
PETITIONS GRANTED.
ALLEN, C.J., BROWNING and POLSTON, JJ., concur.